          Case 1:21-cv-11181-DPW Document 28 Filed 09/13/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS



 Ina Steiner, David Steiner, and
 Steiner Associates, LLC,

                 Plaintiffs,                                Case No. 1:21-cv-11181-DPW

 v.

 eBay, Inc., et al.,

                 Defendants.


       DEFENDANT DAVID HARVILLE’S ASSENTED-TO MOTION TO EXTEND
      DEADLINE TO FILE ANSWER OR OTHERWISE RESPOND TO COMPLAINT

        NOW COMES defendant David Harville (“Mr. Harville”) in the above-captioned matter,

and through his undersigned counsel, respectfully moves this Honorable Court to extend the

deadline for Mr. Harville to file an answer or otherwise respond to Complaint And Demand For A

Jury Trial (Document No. 1) (herein, “Complaint”) to October 28, 2021.

        In support of the within motion, the undersigned counsel submits the following:

        1.      The Complaint contains three hundred sixty-six (366) enumerated paragraphs with

multiple causes of action pled against numerous defendants.

        2.      The Court has granted the same extension for other defendants named in the above-

captioned action.

        3.      Plaintiffs’ counsel assents to Mr. Harville’s within request for an extension to

October 28, 2021.

        WHEREFORE, for the foregoing reasons, Mr. Harville respectfully requests that this

Honorable Court allow his within motion.




                                                1
         Case 1:21-cv-11181-DPW Document 28 Filed 09/13/21 Page 2 of 2




                                                     Respectfully submitted,

                                                     DEFENDANT DAVID HARVILLE

                                                     By his attorneys,


                                                      /s/ Daniel K. Gelb
                                                     Daniel K. Gelb, Esquire
                                                     BBO# 659703
                                                     GELB & GELB LLP
                                                     900 Cummings Center, Suite 207-V
                                                     Beverly, MA 01915
                                                     Telephone (617) 345-0010
                                                     Fax (617) 345-0009
Dated: September 13, 2021                            dgelb@gelbgelb.com




                                CERTIFICATE OF SERVICE

The undersigned counsel certifies that on September 13, 2021 this document was electronically
filed with the Clerk of Court for the United States District Court for the District of Massachusetts
using the CM/ECF system, which will send a notice of electronic filing (NEF) to all registered
participants in the above-captioned action.

                                                      /s/ Daniel K. Gelb
                                                     Daniel K. Gelb, Esquire




                                                 2
